Citation Nr: 9925202	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to additional special monthly compensation based 
upon need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects the veteran is presently service 
connected for loss of use of the feet, 100 percent disabling, 
post-traumatic encephalopathy with grand mal epilepsy, 100 
percent disabling, loss of use of the left (minor) hand, 60 
percent disabling, and loss of skull bone, 50 percent 
disabling.  The veteran is also receiving special monthly 
compensation, 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999), 
for loss of use of one hand, special monthly compensation, 
38 U.S.C.A. § 1114(m), for loss of use of one leg with 
prosthetic complication and loss of use of the other leg with 
prosthetic complications, special monthly compensation, 
38 U.S.C.A. § 1114(p), for loss of use of the feet with 
additional disability, and additional special monthly 
compensation, 38 U.S.C.A. § 1114(p), for loss of use of 3 
extremities.  

The Board notes the veteran's representative raised 
additional issues for consideration in the July 1999 informal 
hearing presentation which may be construed as claims for 
service connection and for a cervical spine disorder and 
bowel and bladder incontinence.  As the veteran is not 
presently receiving the amount of special monthly 
compensation required under 38 U.S.C.A. § 1114(r), the Board 
finds these matters are inextricably intertwined with the 
issue presently on appeal.


REMAND

Review of the record indicates additional issues have been 
raised which have not been recently adjudicated by the RO and 
which are inextricably intertwined with the issue on appeal.  
Therefore, the Board finds the case must be remanded for 
additional development.  

The Board notes that VA law provides that a monthly aid and 
attendance allowance may be paid in addition to compensation 
when a veteran is entitled to compensation under subsection 
(o), to the maximum rate under subsection (p), or under 
certain situations when at the intermediate rate between the 
rates authorized under subsections (n) and (o) and at the 
rate authorized under subsection (k).  38 U.S.C.A. § 1114(r) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.350(h) (1998).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should adjudicate the issues 
of entitlement to service connection for 
a cervical spine disorder and bowel and 
bladder incontinence and then 
readjudicate the claim for additional 
special monthly compensation based on the 
need for additional aid and attendance.  
The veteran and his representative should 
be allowed the requisite period of time 
for a response.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



